Citation Nr: 1418624	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-23 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for left-sided varicocele.

2.  Entitlement to an effective date earlier than April 1, 2010, for the payment of additional compensation for a dependent child.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 2007.

These matters come before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2013, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

A review of the Veteran's Virtual VA and VBMS claims file reveals no additional pertinent records.  

In August 2013, the Veteran submitted additional evidence, including a copy of his child's school records and copies of various VA response letters, along with a waiver of initial RO consideration of this evidence.

The issue of entitlement to service connection for left-sided varicocele is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran was awarded service connection for various disabilities with a combined 50 percent rating effective January 1, 2008 in a June 2008 rating decision.  He was notified at that time that he could be paid additional benefits for his child T.F., who was over 18 at that time, if she was attending school and was instructed to submit a VA Form 21-674, Request for Approval of School Attendance.  

2.  On March 22, 2010, the RO received a Declaration of Status of Dependents form on which the Veteran claimed T. F. as his dependent.

3.  On April 14, 2010 the RO received a Request for Approval of School Attendance for T.F. showing that T.F. started school in August 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 1, 2010 for the payment of additional compensation for a dependent child are not met. 38 U.S.C.A. §§ 501, 5110 (West 2002); 38 C.F.R. §§ 3.503, 3.667 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Nevertheless, the Board notes that such notice is unnecessary in this case. With respect to the Veteran's effective date claim on appeal, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding evidence that is relevant to the claim being decided herein.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a Statement of the Case, which informed them of the laws and regulations relevant to the Veteran's claim.  

During the May 2013 hearing, the Veterans Law Judge clarified the issue on appeal, explained the regulations pertaining to effective dates as it applies to the facts of the Veteran's case, and clarified factual issues that would assist in evaluation of the case. The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

II.  Analysis

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent. 38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training, but not after attaining the age of 23 years, is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if she is enrolled in school. 38 C.F.R. §§ 3.503, 3.667.

Additional compensation may be paid from a child's eighteenth birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for those benefits is filed within one year from the child's eighteenth birthday. 38 C.F.R. § 3.667(a)(1).

Otherwise, the effective date of an award of benefits is the date that VA received the claim.  The regulations noted above allow an earlier effective date only under the specified circumstances.  The payment of monetary benefits based on original, reopened, or increased awards may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

A specific claim in the form prescribed by VA must be filed for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151; 38 U.S.C.A. § 5101(a).  Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist. 38 C.F.R. § 3.652(a). When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found. 38 C.F.R. § 3.652(b). 

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application. If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application. That applies to applications for increased benefits by reason of existence of a dependent. 38 C.F.R. § 3.109(a)(2).

In this case, the Veteran filed an original claim for compensation in November 2007 at the time of his discharge from service.  On his VA Form 21-526, the Veteran filled out the dependency section indicating that he had a wife and two children, T.F. and C.F., living in the same household.  It was noted that T.F. was born in 1988 and thus was over 18 at the time of claim, but the Veteran did not check the box indicating that she was in school.  

In a June 2008 rating decision, the RO granted service connection for various disabilities with a combined rating of 50 percent.  In a letter dated in June 2008 accompanying this decision, the Veteran was informed that he was receiving compensation for his wife and C.F. as dependents.  The letter also noted that VA could pay additional benefits for dependent children such as T.F. if they are between the ages of 18 and 23 and attending an approved school or university.   They Veteran was notified that if T.F. was currently attending or enrolled in school, he should sent a VA Form 21-674, Request for Approval of School Attendance.  

The next communication received from the Veteran was a claim for service connection for right wrist, prostatitis and varicocele disabilities in October 2008.  

On a VA Form 21-686c, Declaration of Status of Dependents received on March 22, 2010, the Veteran claimed his wife and two children, T.F. and C.F. as dependents.  He did not indicate whether T.F. was in school.  In an April 2010 administrative decision, the RO denied the claim for dependency for T.F., noting that she was over 18 and the Veteran had not submitted documentation indicating that T.F. was in school.

In April 2010, the Veteran submitted a VA Form 21-674, Request for Approval of School Attendance, indicating that the T.F. was in school at the University of Colorado and began studies there in August 2006.  He also submitted a statement from the University of Colorado noting that T.F. had been continuously enrolled there since Fall 2006 and was expected to graduate following Spring 2011.  The Veteran subsequently submitted transcripts of her coursework since the Fall 2006 semester.  

In April 2010, the RO issue an administrative decision awarding additional compensation for the Veteran's dependent child, T.F., effective April 1, 2010-the first day of the month following his effective date in March 2010.  

In various written statement and during the May 2013 hearing, the Veteran expressed his disagreement with the effective date assigned for these benefits, contending that these benefits should have been granted back to the January 2008 effective date of his original award of compensation, given that T.F. had been a student in good standing for the entire period.  

The Veteran submitted copies of letters from VA dated in October 2008 and February 2009 indicating that VA had received his application for benefits and that they were processing his claim.  He indicated that he suspected that these were follow-up to his submission of August 2008 VA Form 21-674 requesting approval for T.F.'s school attendance.  He pointed out that these letters were generic and did not specifically communicate to him what issue VA was working on.  He expressed that he did not know that VA did not receive the required documentation because VA replies were not specific to the information that had been received nor the case that received information applies to, which was critical because he had several actions ongoing at the time he submitted the school approval form.  The Veteran also expressed that he had been generally timely in submitting document necessary for his claims and in responding to VA.  

In this case, the Veteran's child, T.F., turned 18 in July 2006 and was properly not included as a dependent at the time of the January 2008 original award of compensation.  The Veteran did not check the box indicating that T.F. was in school on his original claim for compensation, nor did his respond to the rating decision notification letter requesting submission of a VA Form 21-674 within one year of that date.  The Veteran did not submit another form regarding T.F.'s dependency status until March 2010.  The appropriate form to certify T.F.'s school attendance was received in April 2010 showing that she had started school August 2006.  Thus, March 22, 2010 was the proper effective date for the addition of T.F. as a school child, because that is the first time that the Veteran notified VA of T.F.'s status as a school child.  Payment would therefore be from April 1, 2010.

The Veteran's various statements indicate that he believes that he did submit the requisite form for school approval in August 2008, within 1 year of the June 2008 rating decision.  However, there is no indication in the record that the RO received this form until April 2010.  

The Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties. Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.

In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity. There is no indication in the record that the RO received any form related to T.F.'s dependency status in 2008.  The Veteran's assertion that he had been generally timely in filing necessary documents and that the generic VA letters regarding his compensation claims were in response to his submission of a Form 21-647 in August 2008 is unpersuasive, and does not constitute clear evidence to the contrary.   Rather, these letters appear to be related to the Veteran's filing of new claims for service connection in October 2008.  It is therefore presumed that the correspondence in the claims file regarding the receipt of a VA Form 21-647, approval for school attendance in April 2010 is accurate, and that there is no clear evidence acknowledges receipt of this form in 2008.

As regards the Veteran's contention that the VA communications sent to him were generic and did not specify what form he must submit, such arguments do not establish entitlement to an earlier effective date.  The Veteran was clearly informed of the need to submit a VA Form 21-647 in order to receive dependency compensation for T.F.in the letter accompanying June 2008 rating decision.  There is no other communication regarding the status of his dependents until March 2010 and April 2010.  

While VA has a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  That he found the VA communication unclear and generic does not obviate his need to notify VA and file the appropriate paperwork to add T.F. as a school child.

In this case, there is simply no evidence that the Veteran filed a VA Form 21-674, Request for Approval of School Attendance for T.F. until April 2010.
 
The Veteran's essential argument is that the denial of his claim is inequitable, given his contention that VA failed to effectively communicate that he did not submit the appropriate form and T.F. had been enrolled in school for the entire period.  However, the Board is without authority to grant relief on this basis. The Board is bound by the law made applicable to it by statute, regulations, and the precedential decisions of the appellate courts, and it is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

For all the foregoing reasons, the Board concludes that an effective date earlier than April 1, 2010, for the payment of additional compensation for a dependent child is not warranted.


ORDER

Entitlement to an effective date earlier than April 1, 2010, for the payment of additional compensation for a dependent child is denied.


REMAND

The Veteran contends that he is entitled to service connection for left-sided varicocele, as he believes that this disability was aggravated in service.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79   (2006). 

The Veteran contends that left-sided varicocele was aggravated beyond its natural progress in service.  He expressed that the varicocele increased in size and was more painful following his discharge from service.  He contends that the disability was aggravated by his 26 years of flight service and 3,000 hours logged in high performance high-G aircraft.  He noted that the force involved in these flights pulled the blood flow into the lower extremities, which he believes exacerbated the varicocele.  

Service treatment records include October 1980 and January 1982 periodic examinations reflecting an asymptomatic small varicocele.  In February 1988, the Veteran complained of pain in the varicocele for the previous 2 days, though he was asymptomatic on examination.  He was cleared to fly and was instructed to wear support.  

On VA examination in December 2008, the Veteran indicated that he had a left-sided varicocele most his life with increased pressure at times, particularly with exercise.  The examiner noted that the Veteran denied any increase in the size of the varicocele. After physical examination, the examiner diagnosed left-sided varicocele.  

However, the VA examiner did not provide an opinion as to whether the Veteran's pre-existing left-sided varicocele increased in severity beyond its natural progress in service.  Moreover, in various written statements and during the May 2013 Board hearing, the Veteran contended that this examination was essentially inadequate because the examiner did not address his complaint of worsening symptoms and increased size in of the varicocele during service.

Given the foregoing, the Board finds that a medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should have the Veteran scheduled for VA examination in order to determine the nature and etiology of the claimed left-sided varicocele.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

With respect to the left-sided varicocele noted on the Veteran's entrance examination, he or she should state whether there was an increase in the disability during service.  If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

The examiner is advised that the Veteran is competent to report his observation and symptoms, such as increasing size and severity of the left-sided varicocele, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

3.  After completing any additional development deemed warranted, the RO/AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


